AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                  for thH_                                          U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


                 RONALD LEE BASKETT,                                                                           Jun 12, 2019
                                                                     )                                             SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-cv-00020-SAB
  SPOKANE COUNTY, C/O BYINGTON, HANNAH                               )
    ELIZABETH STEARNS, KYLE ZELLER, C/O                              )
  MOLLHOLAND, C/O HENDERSON, C/O MORRIS,
      C/O LAURBEAU, C/O MALLORY, et al.
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Application to proceed in forma pauperis (ECF No. 2, 10) is DENIED. This action is dismissed for
u
              non-payment of the filing fee as required by 28 U.S.C. 1914. Judgment is entered in favor of the Defendants and against
              Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                Stanley A. Bastian.




Date: 6/12/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                           %\ Deputy Clerk

                                                                            Lennie Rasmussen
